Citation Nr: 0728920	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-31 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to December 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
White River Junction, Vermont, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the veteran's 
bilateral hearing loss from noncompensable to 10 percent, 
effective October 2002; granted service connection for 
tinnitus, and awarded a 10 percent rating, effective 
October 2002; and denied service connection for hepatitis C.  
The veteran disagreed with the ratings for bilateral hearing 
loss and tinnitus and also with the denial of service 
connection for hepatitis C, and the current appeal ensued.  

In August 2007, the veteran submitted additional evidence.  
This evidence, however, does not pertain to the current 
issues on appeal.  Therefore, the veteran is not prejudiced 
by an adjudication of his appeal at this juncture.


FINDINGS OF FACT

1.  Results of May 2003 VA audiometric examination correspond 
to a Level I hearing in the right ear and level VII in the 
left ear.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

3.  There is no competent medical evidence of record that 
shows that the veteran had hepatitis C in service or for many 
years after service, or that it is as a result of any 
incident of service; nor is it aggravated by a service-
connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d.  1344, 
(Fed.Cir. 2006).

3.  Hepatitis C was not incurred in or aggravated by service; 
nor is it secondary to any service-connected disability.  38 
U.S.C.A. §  1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice 
errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

In this case, in letters of December 2002 and March 2003, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claims for service 
connection and an increased rating.  The letters specified 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to his claim.  The Board 
notes that the appellant did not receive notice as to the 
disability rating and the effective date elements, as 
required by Dingess.  Therefore, VCAA notice is presumed 
prejudicial pertaining to content.  Nevertheless, the Board 
finds that such presumption of prejudice is rebutted because 
these errors did not affect the essential fairness of the 
adjudication.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is against the claims on appeal, any question as 
to the rating and effective date to be assigned is moot.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claims.  The record 
includes private and VA treatment records.  There are no 
known additional records to obtain.  A hearing was offered, 
and the veteran did not report for the scheduled Travel Board 
hearing in September 2004.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with his claims.

Hearing Loss

Service connection was established for bilateral hearing loss 
by rating decision of October 1974.  A noncompensable rating 
was assigned, effective from July 1974.  By rating decision 
of May 2003, the veteran's bilateral hearing loss was 
increased to 10 percent, effective October 2002.  This 
evaluation has been in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in May 2003.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
75
85
75
75
RIGHT
40
50
50
50

Average pure tone thresholds were 77.5 in the left ear and 
47.5 in the right ear.  Speech recognition ability was 60 in 
the left ear and 96 in the right ear.  

The veteran meets the criteria for an exceptional pattern of 
hearing loss in his left ear.  Thus, consideration of 
38 C.F.R. § 4.86 is warranted.  Therefore, the Roman numeral 
designation for hearing impairment is determined from Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  

When evaluating the veteran's hearing for his left ear, he 
meets the same numeric designation of VII, under both Table 
VI or Table VIA.   

By intersecting the column in Table VI for average puretone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the right ear is level I.  Average 
puretone threshold average between 74 and 81 with the line 
for percent of discrimination from 60 to 66, results in a 
numeric designation for the left ear at level VII.  Level VII 
hearing acuity for the left ear combined with level I hearing 
acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of an increased evaluation.  Assignment of a 
specific disability evaluation for hearing loss is to be 
achieved by the mechanical application of the Rating Schedule 
to the numeric designations assigned, after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  There is no basis for increasing the 
veteran's rating for hearing loss.  

Based on the foregoing, an increased rating for bilateral 
hearing loss is not warranted.  




Tinnitus

Service connection was established for tinnitus by rating 
decision of May 2003.  A 10 percent rating was assigned, 
effective from October 2002.  This evaluation has been in 
effect to this date.  This is an initial rating from the 
grant of service connection.  

The veteran requested an increased rating for tinnitus, as he 
believes his tinnitus is more severe than a 10 percent rating 
reflects.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson,  451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an increased schedular evaluation 
for tinnitus the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 




Hepatitis C

The veteran essentially contends that he has hepatitis C as a 
result of his active service.  He maintains that he was 
exposed to high risk factors in service.  His representative 
alternatively asserts that he had hepatitis C prior to 
service which was aggravated by service, or that his 
hepatitis C is secondary to a service-connected disability.  
He also claims that hepatitis C is a presumptive disease and 
occurred during the one year presumptive period.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  Certain diseases, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected 38 C.F.R. § 3.310(b) (2006).  While 38 C.F.R. 
§ 3.310(b) as stated here was added to the regulation 
effective October 10, 2006, it does not change the existing 
law, it merely puts into the regulation that which is now 
existing case law.  See Allen v. Brown, 7 Vet. App. 439 
(1995) (Service connection is permitted for aggravation of a 
non-service-connected disability caused by a service-
connected disability.  

In this case, service medical records are devoid of findings, 
treatment, or diagnosis for hepatitis C.  On entrance 
examination into service, the veteran was noted on his 
examination report to have two tattoos.  The veteran claims 
that he was exposed to high risk exposure factors in service 
to include high risk sexual activity, intravenous drug use, 
intranasal cocaine use, sharing non sterile needles, and 
shaving razors.  There is no medical evidence of in-service 
exposure to risk factors, to include blood transfusions, 
tattoos, or intravenous drug use.  The veteran's assertions 
were made in connection with a claim for monetary benefits.  
There is no history of his reported high risk activities in 
service on the medical reports diagnosing hepatitis.  As 
such, the Board finds the veteran's statements of high risk 
exposure in service not to be credible.  The first evidence 
that the veteran had a diagnosis of hepatitis C was in 1995, 
many years after service, in documents associated with 
records generated by Kaiser Permanente.  VA medical records 
also show a history of hepatitis C in October 2002, never 
treated.  

Although the veteran claims that he has hepatitis C as a 
result of high risk activity in service, no medical examiner 
has linked his hepatitis C to service.  His representative 
also indicates that in the alternative, he has hepatitis C 
aggravated by service, or secondary to a service-connected 
disability.  This too, has not been shown.  Although the 
veteran did enter service with two tattoos, there is only 
evidence of the tattoos prior to service, not evidence of 
hepatitis C caused by the tattoos, and then aggravated by 
active service.  

Further, his representative also alternatively says that the 
veteran's hepatitis C was seen within one year of service 
discharge, and therefore, it is service connected 
presumptively.  The veteran's hepatitis C was first shown in 
the medical evidence in 1995, many years after service 
discharge.  Of more import, hepatitis C is not a presumptive 
disorder and therefore, can not be granted service connection 
on that basis.  

Finally, service connection for hepatitis C , secondary to a 
service-connected disability is not warranted.  The veteran 
is service connected for hearing loss and tinnitus.  There is 
also no medical evidence showing that either of these service 
connected conditions caused the veteran's hepatitis C or 
aggravated his hepatitis C.  

The only evidence linking the veteran's diagnosed hepatitis C 
to service, is the veteran's statement of such.  The 
veteran's contention regarding the cause of his disability is 
not probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, lacking a diagnosis of hepatitis C in 
service, shown exposure to hepatitis C in service, shown risk 
factors to associate exposure to hepatitis C in service, any 
showing that a service-connected disability aggravated or 
caused hepatitis C, or a medical examiner providing an 
opinion linking his hepatitis C to service, a basis upon 
which to grant service connection for hepatitis C has not 
been presented.  


ORDER

An increased rating for bilateral hearing loss is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.   

Service connection for hepatitis C, to include as secondary 
to a service-connected disability, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


